Case: 20-30256     Document: 00515923030         Page: 1     Date Filed: 07/01/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 1, 2021
                                  No. 20-30256
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sonny Scott,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-9153


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Don R. Willett, Circuit Judge:
          Following an investigatory stop, officers searched Sonny Scott, found
   a firearm and drugs on his person, and charged him with felony firearm
   possession, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). Scott
   contested the lawfulness of the stop and asked his counsel to file a motion to
   suppress; counsel did not. Scott pleaded guilty, and the district court
   sentenced him to 100 months’ imprisonment. Following an unsuccessful
   direct appeal, Scott filed this § 2255 motion, seeking to vacate his sentence
   on two grounds: (1) counsel provided ineffective assistance by failing to move
   to suppress the unlawfully obtained evidence; and (2) his conviction was
Case: 20-30256        Document: 00515923030             Page: 2      Date Filed: 07/01/2021




                                        No. 20-30256


   unconstitutional under the Supreme Court’s decision in Rehaif v. United
   States. 1 The district court denied the motion but granted a certificate of
   appealability on Scott’s ineffective assistance claim and his Rehaif claim.
   Scott now concedes that his Rehaif claim is foreclosed by our decision in
   United States v. Lavalais, so we do not address this issue. 2 Because we
   conclude that counsel’s performance was constitutionally adequate, we
   affirm the denial of his ineffective assistance claim.
                                              I
           On January 12, 2017, Drug Enforcement Administration (DEA)
   agents planned a buy-bust operation of a suspected drug dealer. DEA agents
   received a tip that the drug dealer drove a black Audi SUV and frequently
   conducted drug transactions at the Stay Express Inn and Suite in New
   Orleans, which was in a “known . . . high crime and high drug trafficking
   area.” Around 10:00 p.m., DEA agents established surveillance in the hotel
   parking lot. About 15 minutes later, a black Audi SUV—the suspected drug
   dealer’s vehicle—parked in the parking lot. At approximately 10:30 p.m., a
   man, later identified as Sonny Scott, rode into the parking lot on a
   motorcycle. “Agents observed Scott meet with an individual and conduct,
   what experienced law enforcement officers believed to be, a ‘hand to hand’
   narcotics transaction.” Around 10:44 p.m., another individual entered the


           1
            139 S. Ct. 2191 (2019). In Rehaif, the Court held that 18 U.S.C. §§ 922(g) and
   924(a)(2) require proof that the defendant knew he was a felon. Id. at 2194.
           2
             960 F.3d 180 (5th Cir. 2020). In Lavalais, we rejected the same argument that
   Scott made in his § 2255 motion; namely, that Rehaif errors are structural errors that
   warrant reversal, even in the absence of prejudice. Id. at 184. We instead held that
   defendants must show that any Rehaif error actually prejudiced the outcome. Id.; see also
   Greer v. United States, No. 19-8709 at 6, 141 S. Ct. 2090 (2021) (“In sum, as the Fifth
   Circuit aptly stated, demonstrating prejudice under Rehaif ‘will be difficult for most
   convicted felons for one simple reason: Convicted felons typically know they’re convicted
   felons.’” (quoting Lavalais, 960 F.3d at 184)).




                                              2
Case: 20-30256      Document: 00515923030          Page: 3    Date Filed: 07/01/2021




                                    No. 20-30256


   black Audi SUV and left the hotel parking lot. “Just moments later,” one of
   the DEA agents observed Scott leaving the parking lot on his motorcycle.
          DEA agents then initiated and executed the planned buy-bust
   operation of the suspected drug dealer at a local Wal-Mart; Scott was not
   present at, or involved in, that buy-bust.
          Later that night, DEA agents observed Scott in the drive-thru of a
   Taco Bell. The agents approached Scott to conduct an investigatory stop,
   handcuffed him for their safety, and performed a protective search, finding a
   loaded revolver, multiple clear plastic baggies containing heroin, and various
   colored tablets in a clear plastic bag. The agents arrested Scott and
   subsequently learned that Scott had three prior felony convictions, which
   prohibited him from possessing a firearm.
          Scott was charged with felony possession of a firearm, in violation of
   18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court appointed Rachel
   Yazbeck as Scott’s counsel.
          The prosecutor provided Yazbeck with 31 pages of discovery, which
   included a redacted version of the DEA agents’ report, Scott’s prior criminal
   history, and photographs of the weapon and drugs found on Scott. Yazbeck
   provided Scott with the DEA report. After reviewing it with Yazbeck, Scott
   contested its contents, denying that he engaged in the alleged drug
   transaction and explaining that he did not know the suspected drug dealer,
   the target of the buy-bust operation. Scott asked Yazbeck to file a motion to
   suppress the evidence. Yazbeck told Scott that she did not believe the motion
   would be successful. After their conversation, Scott “backed off” from
   seeking a suppression motion, and Yazbeck did not file one. Scott decided to
   plead guilty.
          Scott pleaded guilty, without a plea agreement, to the felony firearm
   possession charge and admitted to the facts set forth in the factual basis. That




                                          3
Case: 20-30256             Document: 00515923030               Page: 4       Date Filed: 07/01/2021




                                               No. 20-30256


   factual basis described the circumstances leading up to the discovery of the
   firearm on Scott as follows: DEA agents were conducting surveillance of
   suspected drug distributors in an area that they knew as a common location
   for drug trafficking when they “observed Scott meet with another individual
   and quickly depart the rear parking lot of the Stay Express Inn.” The factual
   basis also provided information about the items found on Scott’s person,
   including $250 cash, three grams of heroin, approximately three grams of
   cocaine, numerous unidentified pills in clear plastic bags, and a loaded
   revolver.
             The district court accepted Scott’s guilty plea and sentenced him to
   100 months’ imprisonment and 3 years’ supervised release. Scott directly
   appealed his sentence, and we affirmed. 3
             Scott, proceeding pro se, filed a motion to vacate his sentence under
   28 U.S.C. § 2255, asserting that he was subject to an unlawful search and
   seizure, in violation of the Fourth Amendment, and he received ineffective
   assistance of counsel, in violation of the Sixth Amendment. Scott claimed
   that Yazbeck rendered ineffective assistance because she did not file a motion
   to suppress the evidence that was the result of the DEA agents’ allegedly
   unlawful search.
             The district court held an evidentiary hearing on Scott’s ineffective
   assistance of counsel claim. Yazbeck testified at that hearing, and Scott was
   represented by other counsel. When asked why she did not file a suppression
   motion, Yazbeck cited two reasons: (1) based on her professional experience
   and review of the record, she believed the motion would not be successful;
   and (2) she was concerned that information about the hand-to-hand drug


             3
                 United States v. Scott, 730 F. App’x 244 (5th Cir. 2018), cert. denied 139 S. Ct. 473
   (2018).




                                                     4
Case: 20-30256          Document: 00515923030              Page: 5        Date Filed: 07/01/2021




                                           No. 20-30256


   transaction might come out at a suppression hearing, which could subject
   Scott to drug-related charges.
          After the hearing, the district court found that “a motion to suppress,
   had it been filed, may have been meritorious.” But the district court
   determined that Yazbeck made a strategic decision to forego a suppression
   motion. The district court credited Yazbeck with considering “the potential
   negative consequences for Scott if a suppression hearing w[ere] held,”
   including her concerns that Scott might be charged with drug offenses and
   that the motion might undermine her efforts to facilitate cooperation with the
   prosecution. The district court concluded that Scott had failed to show that
   Yazbeck’s performance was constitutionally inadequate and denied his
   ineffective assistance claim.
          Scott filed a motion to reconsider, which the district court denied. The
   district court granted a Certificate of Appealability on whether Scott was
   denied his Sixth Amendment right to effective assistance of counsel.
                                                 II
          When evaluating the denial of a § 2255 motion, we review the district
   court’s factual findings for clear error and its legal conclusions de novo. 4 We
   review the district court’s determinations concerning ineffective assistance
   of counsel claims de novo. 5
                                                III
          A defendant seeking relief for ineffective assistance must satisfy the
   Strickland v. Washington test, which requires the defendant to show that




          4
              United States v. Phea, 953 F.3d 838, 841 (5th Cir. 2020).
          5
              United States v. Shepherd, 880 F.3d 734, 740 (5th Cir. 2018).




                                                 5
Case: 20-30256           Document: 00515923030               Page: 6    Date Filed: 07/01/2021




                                              No. 20-30256


   (1) “counsel’s performance was deficient” and (2) “the deficiency
   prejudiced the defense.” 6
           To satisfy Strickland’s performance prong, a defendant must
   demonstrate that “counsel’s representation fell below an objective standard
   of reasonableness.” 7 We assess reasonableness “from counsel’s perspective
   at the time of the alleged error and in light of all the circumstances.” 8 Our
   review of counsel’s performance is “highly deferential,” and we “indulge a
   strong presumption that counsel’s conduct falls within the wide range of
   reasonable professional assistance.” 9 A defendant must overcome that
   presumption by proving “that counsel’s representation was unreasonable
   under prevailing professional norms and that the challenged action was not
   sound strategy.” 10
           Scott argues that Yazbeck’s decision to forego a suppression motion
   was not strategic because she incorporated legal and factual errors into her
   analysis of the relative costs and benefits of filing a suppression motion. Scott
   argues that Yazbeck misunderstood controlling Fourth Amendment law on
   the legality of Terry stops. However, Yazbeck’s testimony demonstrates she
   was familiar with controlling law. Scott’s argument is better understood as a
   challenge to the correctness of Yazbeck’s application of Fourth Amendment


           6
              Wiggins v. Smith, 539 U.S. 510, 521 (2003) (citing Strickland v. Washington, 466
   U.S. 668, 687 (1984)); see also United States v. Dowling, 458 F. App’x 396, 397–98 (5th Cir.
   2012) (noting that Strickland governs ineffective assistance claims based on counsel’s
   failure to raise a motion to suppress).
           7
               Garza v. Idaho, 139 S. Ct. 738, 744 (2019) (quoting Strickland, 466 U.S. at 687–
   88).
           8
               Kimmelman v. Morrison, 477 U.S. 365, 381 (1986) (citing Strickland, 466 U.S. at
   689).
           9
               Strickland, 466 U.S. at 689.
           10
                Kimmelman, 477 U.S. at 381 (citing Strickland, 466 U.S. at 688–89).




                                                   6
Case: 20-30256        Document: 00515923030              Page: 7       Date Filed: 07/01/2021




                                         No. 20-30256


   law; he argues that Yazbeck erred in concluding that the agents had
   reasonable suspicion to stop him. 11 Yazbeck testified that she considered the
   totality of the circumstances when determining whether the DEA agents had
   reasonable suspicion, including their surveillance of Scott in a high-crime
   area, their observation of Scott’s presence (spatially and temporally) in the
   hotel parking lot near the suspected drug dealer’s vehicle, and their
   observation of Scott engaging in what they believed to be a narcotics
   transaction. 12 Scott fails to demonstrate that it was unreasonable for Yazbeck
   to conclude, based on the information known to her at the time, that the
   agents had reasonable suspicion to stop Scott. 13 And he fails to identify any
   prevailing professional norm that Yazbeck violated. 14
           Scott argues that Yazbeck’s decision was unsound because her
   analysis incorporated factual errors about the contents of the DEA report.
   Scott points to portions of Yazbeck’s testimony at the evidentiary hearing to


           11
               Because an officer’s “temporary, warrantless detention of an individual
   constitutes a seizure for Fourth Amendment purposes,” United States v. Garza, 727 F.3d
   436, 440 (5th Cir. 2013), an officer may “conduct a brief, investigatory stop”—without
   violating the Fourth Amendment—“when the officer has a reasonable, articulable
   suspicion that criminal activity is afoot,” Illinois v. Wardlow, 528 U.S. 119, 123 (2000)
   (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).
           12
             See United States v. Jordan, 232 F.3d 447, 449 (5th Cir. 2000) (“Reasonable
   suspicion cannot be reduced to a neat set of legal rules, but must be determined by looking
   to ‘the totality of the circumstances—the whole picture.’” (quoting United States v.
   Sokolow, 490 U.S. 1, 7–8 (1989))).
           13
                 Although the Government later proffered that the agents did not see drugs
   change hands between Scott and the individual in the parking lot, this information was not
   available to Yazbeck when she evaluated the suppression issue. We do not consider this
   information in evaluating the reasonableness of Yazbeck’s decision, and we make “every
   effort . . . to eliminate the distorting effects of hindsight.” Strickland, 466 U.S. at 689.
           14
              See Kimmelman, 477 U.S. at 381 (citing Strickland, 466 U.S. at 688–89) (noting
   that defendant bears the burden of showing counsel’s decision “was unreasonable under
   prevailing professional norms”).




                                                7
Case: 20-30256           Document: 00515923030             Page: 8     Date Filed: 07/01/2021




                                            No. 20-30256


   support this claim, but that hearing occurred three years after Yazbeck
   represented Scott. And, more importantly, the relevant inquiry is whether
   Yazbeck knew the facts at the time she represented Scott, and Scott does not
   make any argument to that effect. 15
           Scott also argues that Yazbeck’s decision to forego a suppression
   motion was not sound strategy because she made her decision on
   “incomplete information” without “vet[ting] or even mak[ing] a cursory
   effort to look into the applicable facts” concerning the legality of the agents’
   stop. This argument boils down to whether the scope of Yazbeck’s
   investigation was reasonable.
           In general, “counsel has a duty to make reasonable investigations or
   to make a reasonable decision that makes particular investigations
   unnecessary.” 16 While “strategic choices made after thorough investigation
   of law and facts . . . are virtually unchallengeable,” those “made after less
   than complete investigation are reasonable precisely to the extent that
   reasonable         professional      judgments     support        the   limitations     on
   investigation.” 17
           Before she decided not to file a suppression motion, Yazbeck’s
   investigation included: reviewing the 31 pages of discovery from the


           15
             See Wiggins, 539 U.S. at 523 (providing that courts’ objective review of counsel’s
   performance “includes a context-dependent consideration of the challenged conduct as
   seen ‘from counsel’s perspective at the time’” (quoting Strickland, 466 U.S. at 689)).
           16
             Adekeye v. Davis, 938 F.3d 678, 682–83 (5th Cir. 2019) (quoting Strickland, 466
   U.S. at 691); see ABA Criminal Justice Standards for the Defense Function, Standard 4-4.1
   Duty to Investigate and Engage Investigators (4th ed. 2017).
           The Supreme Court has recognized the ABA standards as “prevailing norms of
   practice” that may function as “guides to determining what is reasonable” performance.
   Strickland, 466 U.S. at 688.
           17
                Strickland, 466 U.S. at 690–91.




                                                  8
Case: 20-30256        Document: 00515923030              Page: 9       Date Filed: 07/01/2021




                                         No. 20-30256


   prosecutor, which included the DEA report; discussing the DEA report with
   Scott, who denied conducting a drug transaction; and conducting legal
   research to see if there were similar factual scenarios that would support the
   filing of a suppression motion. Yazbeck admitted that she did not conduct
   any independent investigation before making that decision.
           Scott argues that Yazbeck should have conducted an independent
   investigation because the DEA report was facially inadequate to prove the
   legality of the agents’ stop, and he denied that a drug transaction had
   occurred. Admittedly, the DEA report is partially redacted, with some gaps
   in information, and it does not specify the facts that informed the agents’
   belief that a drug transaction had occurred. But Scott does not explain why
   those deficiencies would have prompted a reasonable attorney to investigate
   further or file a motion to suppress, and he does not point to any authority to
   support this argument. 18 And, although Scott denied that the drug
   transaction occurred, he did not identify any specific information that would
   have required a reasonable attorney to move to suppress.
           To support his argument that Yazbeck could not have made an
   informed tactical decision without investigating the circumstances of the
   stop, Scott relies on the Eleventh Circuit’s decision in Holsomback v. White,


           18
             Scott cites Hinton v. Alabama where the Supreme Court noted that counsel’s
   “ignorance of a point of law that is fundamental to his case combined with his failure to
   perform basic research on that point is a quintessential example of unreasonable
   performance under Strickland.” 571 U.S. 263, 274 (2014). But Hinton is distinguishable
   because Scott is arguing that the contents of the DEA report should have prompted
   Yazbeck to investigate further, not that Yazbeck was ignorant of Fourth Amendment law.
           See also Wiggins, 539 U.S. at 527 (“In assessing the reasonableness of an attorney’s
   investigation, . . . a court must consider not only the quantum of evidence already known
   to counsel, but also whether the known evidence would lead a reasonable attorney to
   investigate further. . . . [A] reviewing court must consider the reasonableness of the
   investigation said to support that strategy.” (citing Strickland, 466 U.S. at 691)).




                                                9
Case: 20-30256           Document: 00515923030             Page: 10    Date Filed: 07/01/2021




                                            No. 20-30256


   which involved a sexual abuse case where counsel failed to conduct any
   investigation into the conceded lack of medical evidence. 19 Specifically,
   counsel decided not to contact the examining physician or to subpoena
   medical records that would disprove the alleged abuse because he was
   concerned about harmful testimony from the doctor or harmful medical
   evidence that could be used against the defendant. 20 The Eleventh Circuit
   held that counsel’s asserted fear was unreasonable. 21 Holsomback is
   distinguishable from this case. In Holsomback, counsel knew that there was
   no medical expert evidence of sexual abuse to corroborate the victim’s
   testimony; this lack of evidence would have prompted a reasonable attorney
   to make inquiries. Here, by contrast, Scott asserts that he denied the hand-
   to-hand transaction that conflicted with the DEA report, but this bare
   assertion, without more, fails to demonstrate that Yazbeck had specific
   information that would have put a reasonable attorney on notice that it was
   necessary to question and investigate the contents of the DEA report. 22




           19
                133 F.3d 1382 (11th Cir. 1998).
           20
                Id. at 1388.
           21
                Id.
           22
             This case is more analogous to Strickland and Bobby v. Van Hook, 558 U.S. 4
   (2009). As the Court in Van Hook noted, both were cases “in which defense counsel’s
   ‘decision not to seek more’ mitigating evidence from the defendant’s background ‘than
   was already in hand’ fell ‘well within the range of professionally reasonable judgments.’”
   558 U.S. at 11–12 (quoting Strickland, 466 U.S. at 699).
            In contrast, this case is distinguishable from Wiggins v. Smith, 539 U.S. 510, 525
   (2003), where the “defendant’s attorneys failed to act while potentially powerful
   mitigating evidence stared them in the face.” Van Hook, 558 U.S. at 11. It is also
   distinguishable from Rompilla v. Beard, 545 U.S. 374, 389–93 (2005), where defendant’s
   attorneys failed to act while potentially powerful mitigating evidence “would have been
   apparent from documents any reasonable attorney would have obtained.” Van Hook, 558
   U.S. at 11.




                                                  10
Case: 20-30256            Document: 00515923030              Page: 11       Date Filed: 07/01/2021




                                              No. 20-30256


             Even if we assume Yazbeck should have conducted a more extensive
   investigation, we have recognized that, “despite lackluster investigation,”
   defense counsel can provide constitutionally adequate assistance where the
   “decision not to investigate was part of a clearly developed defensive
   strategy.” 23
             Yazbeck’s decision to limit her investigation and forego a suppression
   motion was part of her defensive strategy to proceed with the plea process
   and limit Scott’s exposure to enhanced sentencing or additional drug-related
   charges. 24 Yazbeck was concerned that, if agents testified that they observed
   Scott engage in a drug transaction and provided more information at a
   suppression hearing, the district court might consider Scott a drug dealer or
   drug user, and the prosecution might bring additional drug-related charges
   against Scott. 25 Before Scott pleaded guilty and during the time that she was
   considering the merits of a suppression motion, Yazbeck took other actions
   that were consistent with this defensive strategy. For example, Yazbeck
   objected to the PSR’s inclusion of a hand-to-hand drug transaction, and she
   worked with the prosecutor to eliminate any mention of the hand-to-hand
   drug transaction from the factual basis.
             Yazbeck’s decision to forego a suppression motion was also part of her
   strategy to facilitate cooperation with the prosecution on the sole charge of
   felony firearm possession. Before Scott pleaded guilty, Yazbeck arranged a


             23
                  Shepherd, 880 F.3d at 742 (quoting Nealy v. Cabana, 764 F.2d 1173, 1178 (5th Cir.
   1985)).
             24
              See United States v. Molina-Uribe, 429 F.3d 514, 519–20 (5th Cir. 2005) (noting
   that counsel chose a particular defense strategy, albeit an unusual one, because the
   alternatives exposed the defendant and counsel to other legal risks).
             25
             Compare United States v. Cavitt, 550 F.3d 430, 441 (5th Cir. 2008) (counsel
   provided no sworn record testimony to explain the strategy behind his decision not to file a
   motion to suppress).




                                                    11
Case: 20-30256          Document: 00515923030              Page: 12      Date Filed: 07/01/2021




                                            No. 20-30256


   cooperation meeting with the prosecutor. Although that cooperation meeting
   was ultimately unsuccessful because Scott “shut down” and did not want to
   answer agents’ questions about the events leading to his arrest, Yazbeck did
   not know that the meeting would prove unsuccessful. 26
           Yazbeck “was entitled to formulate a strategy that was reasonable at
   the time and to balance limited resources in accord with effective trial tactics
   and strategies.” 27 At the time of her decision regarding the suppression
   motion, Yazbeck knew that agents had found drugs on Scott and observed
   what they believed to be a drug transaction between Scott and another
   individual, and the prosecutor had only charged Scott with felony firearm
   possession, despite this additional information. It was not unreasonable for
   Yazbeck to worry that the prosecutor might attempt to bring additional
   charges against Scott, and it was not unreasonable for Yazbeck to focus her
   efforts on reducing Scott’s felony firearm possession through cooperative
   efforts, rather than challenging the legality of the stop with the potential risk
   that additional charges would be brought against Scott. 28
           In sum, Scott has not met his burden to show that Yazbeck’s decision
   to forego a suppression motion “was unreasonable under prevailing
   professional norms and that [her decision] was not sound strategy.” 29 Scott




           26
              See Strickland, 466 U.S. at 689 (requiring courts to make “every effort . . . to
   eliminate the distorting effects of hindsight”).
           27
                Harrington v. Richter, 562 U.S. 86, 107 (2011).
           28
             See Premo v. Moore, 562 U.S. 115, 126 (2011) (“In the case of an early plea, neither
   the prosecution nor the defense may know with much certainty what course the case may
   take.”).
           29
                Kimmelman, 477 U.S. at 381 (citing Strickland, 466 U.S. at 688–89).




                                                  12
Case: 20-30256          Document: 00515923030                 Page: 13   Date Filed: 07/01/2021




                                               No. 20-30256


   thus fails under Strickland’s first prong, and we do not need to address
   whether Scott has satisfied Strickland’s prejudice prong. 30
                                                   IV
           There are “countless ways to provide effective assistance in any given
   case,” 31 and this case is not one of the “rare” “situations in which the ‘wide
   latitude counsel [has] in making tactical decisions’ will be limited to any one
   technique or approach”—here, the filing of a motion to suppress. 32 Scott’s
   counsel provided constitutionally adequate representation when she decided
   to forego a suppression motion to follow her strategy of preventing additional
   charges from being brought against Scott.
           Because Scott has failed to show that his counsel’s performance was
   constitutionally deficient, we AFFIRM the denial of Scott’s ineffective
   assistance claim.




           30
              See Strickland, 466 U.S. at 697 (“[T]here is no reason for a court deciding an
   ineffective assistance claim . . . to address both components of the inquiry if the defendant
   makes an insufficient showing on one.”).
           31
                Strickland, 466 U.S. at 689.
           32
               Harrington, 562 U.S. at 106 (quoting Strickland, 466 U.S. at 689); see also Yohey
   v. Collins, 985 F.2d 222, 228 (5th Cir. 1993) (“Given the almost infinite variety of possible
   trial techniques and tactics available to counsel, this Circuit is careful not to second guess
   legitimate strategic choices.”).




                                                    13